Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 27, 2017                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154632                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 154632
                                                                   COA: 333792
                                                                   Kent CC: 15-006569-FC
  JASON MICHAEL METTS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 1, 2016
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 27, 2017
           a0619
                                                                              Clerk